PER CURIAM:
Steven Ellis Edmonds appeals the district court’s order denying his motion for reconsideration of the denial of his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Edmonds, No. 7:04-cr-00072-SGW-5 (W.D.Va. Aug. 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.